Title: From John Adams to William Steuben Smith, 15 April 1808
From: Adams, John
To: Smith, William Steuben



My dear William
Quincy April 15. 1808.

I thank you for your agreeable letter of 31st March from Albany.
Grumbles at the Embargo appear to me to be mere electioneering artifices. The orders and Proclamations of the King of England, and the Decrees of the Emperor of France at Berlin and Milan, ought to be and would be an embargo, if our Government had not interfered. Perhaps some Merchants would have adventured; but it would have been only to augment the Spoliations of one power or another. It is said that Merchants are the best judges of their own Commerce and the risks they may run. As far as respects their own private individual interest this may be true of some not all of them. But none of them are the best judges of the effects of their Commerce upon the great interests of the Nation. There are higher interests in Society than Commercial interests, great and important as they are. The interests of National defence involves the lives, liberties and property of the people, and these are surely of more consequence than trade. The Agricultural interest too, is of an higher order than the Commercial, though both are naturally useful to each other at all times and necessary at some. To shew you the genius of Mercantile adventure, there is a Dutch anecdote well attested in history, which may convince you what sort of Judges some Merchants are of their own projects and of National duties, as well as interest. Prince William Henry of Orange laid siege to Antwerp, invested the City on all sides and blocked up the Port. Nevertheless, notwithstanding all his vigilance and activity, he found the inhabitants were from time to time supplied with provisions, ammunition, arms and even Cannon. With much anxiety and probably at great expense of spies & informers he at length discovered that Antwerp was supplied by a company of Merchants of Amsterdam. The Prince sent for those Merchants and reproached them severely with their ingratitude and treachery to their Country, asking them how they could be so base as to sacrifice their Country to its enemies for a paltry profit. The principal man of the Company answered that “trade ought to be free; and if it was necessary to go to Hell in the course of his Commerce he would run the risk of burning his sails.”
I wait for a letter from you at Smith’s Valley. My love to your father and Mother and sister; compliments to your Uncles and Aunt. We are all well and join in regards to you all. I have had two kind letters from your brother, who writes in good spirits and seems to have a mind awake with a laudable curiosity for knowledge and ardor for study.
I am with warm affection your Grandfather
